Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2-9 are objected to because of the following informalities:  The examiner recommends deleting the term “in a situation of use”.  
Claims 2-4 should be amended to recite “The guard rail…”
Claim 5 should be amended to recite “A guide rack for [a] the guard rail according to claim 1”
Claims 6-7 should be amended to recite “The guide rack…”
Claim 8 should be amended to recite “A method for elevating the guard rail…”
Claim 9 should be amended to recite “A bed with the guard rail…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 2,
Claim 2 recites the limitation "a connecting element" when it has already been defined in claim 1. It’s unclear whether this “connecting element” refers to the same connecting element or a different connecting element. The examiner recommends clarification by amending the claims to say “first connecting element” “second connecting element” and so forth to distinguish the different parts of the invention. 

Regarding claim 7,
Claim 7 recites the limitation “the connecting elements”. There is insufficient antecedent basis for this limitation in the claim since only “a connecting element” is defined and not a plurality of connecting elements.

Allowable Subject Matter
Claim 1 is objected to as having an outstanding claim objection but would be otherwise allowable if re-written to overcome the outstanding claim objection.

The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for prior art fails to disclose any reference or any references, which taken alone or in combination, teach or suggest, the specific combination of limitations as set forth in claim 1. More specifically, the closest prior art references are French Publication No. 2982750A1 issued to Creations Mathou Jean Pierre i.e. “Pierre”, Great Brittan Patent No. 1539234 issued to Wissner GMBH, and European Patent No. 2198821 issued to Kristoffersen.

Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of independent claim 1 in view of the prior art of record.

Claims 4-5, and 8-9 are also objected to as being depending on a claim that has an outstanding claim objection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	
/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/14/2021